Case 18-07573        Doc 39     Filed 01/22/19     Entered 01/22/19 15:27:50          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-07573
         Tiffany E Mcguire

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/15/2018.

         2) The plan was confirmed on 05/18/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/20/2018.

         5) The case was converted on 01/16/2019.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,360.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-07573       Doc 39     Filed 01/22/19        Entered 01/22/19 15:27:50               Desc         Page 2
                                                    of 3



 Receipts:

        Total paid by or on behalf of the debtor                 $1,800.00
        Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                     $1,800.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $475.17
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $102.59
     Other                                                                   $21.76
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $599.52

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim          Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted       Allowed         Paid         Paid
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured         600.00      1,693.00       1,693.00           0.00       0.00
 DON MCCUE CHEVROLET               Unsecured      1,000.00            NA             NA            0.00       0.00
 EXETER FINANCE CORP               Secured       19,221.00     20,787.24      20,787.24         848.16     352.32
 ILLINOIS TOLLWAY                  Unsecured     16,881.90     32,795.40      32,795.40            0.00       0.00
 NISSAN MOTOR ACCEPTANCE CORP      Unsecured      8,551.00       8,551.43       8,551.43           0.00       0.00
 PRESENCE HEALTH                   Unsecured            NA         265.50         265.50           0.00       0.00
 PRESENCE HEALTH                   Unsecured            NA         161.65         161.65           0.00       0.00
 PRESENCE HEALTH                   Unsecured            NA         641.44         641.44           0.00       0.00
 PRESENCE HEALTH                   Unsecured            NA         770.41         770.41           0.00       0.00
 PRESENCE HEALTH                   Unsecured            NA          50.87          50.87           0.00       0.00
 PRESENCE HEALTH                   Unsecured            NA          75.31          75.31           0.00       0.00
 PRESENCE HEALTH                   Unsecured            NA          75.08          75.08           0.00       0.00
 CONVERGENT OUTSOURCING/COMC       Unsecured         213.00           NA             NA            0.00       0.00
 CREDITORS COLLECT                 Unsecured         426.00           NA             NA            0.00       0.00
 ARS ACCOUNT RESOLUTION            Unsecured         734.00           NA             NA            0.00       0.00
 ATG CREDIT                        Unsecured         482.00           NA             NA            0.00       0.00
 CAINE AND WEINER/ENTERPRISE       Unsecured         359.00           NA             NA            0.00       0.00
 CHOICE RECOVERY                   Unsecured         130.00           NA             NA            0.00       0.00
 DIVERSIFIED CONSULTANT/COMCAS     Unsecured         705.00           NA             NA            0.00       0.00
 ENHANCED RECOVERY/SPRINT          Unsecured         760.00           NA             NA            0.00       0.00
 PLS FINANCIAL SOLUTIONS           Unsecured         219.00           NA             NA            0.00       0.00
 RMP LLC                           Unsecured         357.00           NA             NA            0.00       0.00
 STELLAR RECOVERY/DISH             Unsecured         554.00           NA             NA            0.00       0.00
 SFC CENTRAL BANKRUPTCY            Unsecured            NA         696.00         696.00           0.00       0.00
 US DEPARTMENT OF EDUCATION        Unsecured      5,120.00       5,185.87       5,185.87           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-07573        Doc 39      Filed 01/22/19     Entered 01/22/19 15:27:50              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $20,787.24            $848.16            $352.32
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $20,787.24            $848.16            $352.32

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $50,961.96                $0.00            $0.00


 Disbursements:

         Expenses of Administration                               $599.52
         Disbursements to Creditors                             $1,200.48

 TOTAL DISBURSEMENTS :                                                                       $1,800.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/22/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
